Exhibit 10.1

 

EXECUTION VERSION

 

$600,000,000

 

PDC ENERGY, INC.

 

5.750% Senior Notes due 2026

 

Purchase Agreement

 

November 14, 2017

 

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

 

As Representative of the several Initial Purchasers listed in Exhibit A hereto

 

 

c/o Merrill Lynch, Pierce, Fenner & Smith

Incorporated

One Bryant Park

New York, New York 10036

 

Ladies and Gentlemen:

 

PDC Energy, Inc., a Delaware corporation (the “Company”), proposes to issue and
sell to the several initial purchasers listed in Exhibit A hereto (the “Initial
Purchasers”), for whom you are acting as representative (the “Representative”),
$600,000,000 principal amount of its 5.750% Senior Notes due 2026 (the
“Notes”).  The Notes will be guaranteed (the “Guarantee”) by PDC Permian, Inc.,
a Delaware corporation (the “Subsidiary Guarantor”).  The Notes and the
Guarantees are collectively referred to herein as the “Securities.”  The
Securities will be issued pursuant to an Indenture to be dated as of
November 29, 2017 (the “Indenture”) between the Company, the Subsidiary
Guarantor and U.S. Bank National Association, as trustee (the “Trustee”).

 

The Securities will be sold to the Initial Purchasers without being registered
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon an exemption therefrom.  The Company has prepared a preliminary offering
memorandum dated November 14, 2017 (the “Preliminary Offering Memorandum”) and
will prepare an offering memorandum dated the date hereof (the “Offering
Memorandum”) setting forth information concerning the Company and the
Securities.  Copies of the Preliminary Offering Memorandum have been, and copies
of the Offering Memorandum will be, delivered by the Company to the Initial
Purchasers pursuant to the terms of this purchase agreement (the “Agreement”). 
The Company hereby confirms that it has

 

--------------------------------------------------------------------------------


 

authorized the use of the Preliminary Offering Memorandum, the other Time of
Sale Information (as defined below) and the Offering Memorandum in connection
with the offering and resale of the Securities by the Initial Purchasers in the
manner contemplated by this Agreement.  References herein to the Preliminary
Offering Memorandum, the Time of Sale Information and the Offering Memorandum
shall be deemed to refer to and include any document incorporated by reference
therein and any reference to “amend,” “amendment” or “supplement” with respect
to the Preliminary Offering Memorandum or the Offering Memorandum shall be
deemed to refer to and include any documents filed after such date and
incorporated by reference therein.

 

At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the Company had prepared the following information (collectively, the
“Time of Sale Information”): the Preliminary Offering Memorandum, as
supplemented and amended by the written communications listed on Exhibit B
hereto.

 

Holders of the Securities (including the Initial Purchasers and their direct and
indirect transferees) will be entitled to the benefits of a Registration Rights
Agreement, to be dated the Closing Date (as defined below) and substantially in
the form attached hereto as Exhibit C (the “Registration Rights Agreement”),
pursuant to which the Company will agree to file one or more registration
statements with the Securities and Exchange Commission (the “Commission”)
providing for the registration under the Securities Act of the Securities or the
Exchange Securities referred to (and as defined) in the Registration Rights
Agreement.

 

The Company and the Subsidiary Guarantor, jointly and severally, hereby confirm
their agreement with the several Initial Purchasers concerning the purchase and
resale of the Securities, as follows:

 

1.             Purchase and Resale of the Securities.

 

(a)           The Company and the Subsidiary Guarantor agree to issue and sell
the Securities to the several Initial Purchasers as provided in this Agreement,
and each Initial Purchaser, on the basis of the representations, warranties and
agreements set forth herein and subject to the conditions set forth herein,
agrees, severally and not jointly, to purchase from the Company and the
Subsidiary Guarantor the respective principal amount of Securities set forth
opposite such Initial Purchaser’s name in Exhibit A hereto at a price equal to
99.00% of the principal amount thereof plus accrued interest, if any, from
November 29, 2017 to the Closing Date.  The Company and the Subsidiary Guarantor
will not be obligated to deliver any of the Securities except upon payment for
all the Securities to be purchased as provided herein.

 

(b)           The Company understands that the Initial Purchasers intend to
offer the Securities for resale on the terms set forth in the Time of Sale
Information.  Each Initial Purchaser, severally and not jointly, represents,
warrants and agrees that:

 

2

--------------------------------------------------------------------------------


 

(i)            it is a qualified institutional buyer within the meaning of
Rule 144A under the Securities Act (a “QIB”) and an accredited investor within
the meaning of Rule 501(a) of Regulation D under the Securities Act (“Regulation
D”);

 

(ii)           it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act; and

 

(iii)          it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities as part of their initial
offering except:

 

(A)          within the United States to persons whom it reasonably believes to
be QIBs in transactions pursuant to Rule 144A under the Securities Act
(“Rule 144A”) and in connection with each such sale, it has taken or will take
reasonable steps to ensure that the purchaser of the Securities is aware that
such sale is being made in reliance on Rule 144A; or

 

(B)          in accordance with the restrictions set forth in Exhibit D hereto.

 

(c)           Each Initial Purchaser acknowledges and agrees that the Company
and, for purposes of the “no registration” opinions to be delivered to the
Initial Purchasers pursuant to Sections 6(g) and 6(i), counsel for the Company
and counsel for the Initial Purchasers, respectively, may rely upon the accuracy
of the representations and warranties of the Initial Purchasers, and compliance
by the Initial Purchasers with their agreements, contained in paragraph
(b) above (including Exhibit D hereto), and each Initial Purchaser hereby
consents to such reliance.

 

(d)           The Company acknowledges and agrees that the Initial Purchasers
may offer and sell Securities to or through any affiliate of an Initial
Purchaser and that any such affiliate may offer and sell Securities purchased by
it to or through any Initial Purchaser; provided, however, that any such
affiliate shall be subject to the same obligations as its affiliated Initial
Purchaser hereunder, and that such Initial Purchaser shall be liable for any
breach of those obligations by such affiliate.

 

(e)           The Company acknowledges and agrees that each Initial Purchaser is
acting solely in the capacity of an arm’s length contractual counterparty to the
Company with respect to the offering of Securities contemplated hereby
(including in connection with determining the terms of the offering) and not as
a financial advisor or a fiduciary to, or an agent of, the Company or any other
person.  Additionally, neither the Representative nor any other Initial
Purchaser is advising the Company or any other person as to any legal, tax,
investment, accounting or regulatory matters in any jurisdiction.  The Company
shall consult with its own advisors concerning such matters and shall be
responsible for making its own independent investigation and appraisal of the
transactions contemplated hereby, and neither the Representative nor any other
Initial Purchaser shall have any responsibility or liability to the Company with
respect

 

3

--------------------------------------------------------------------------------


 

thereto. Any review by the Representative or any Initial Purchaser of the
Company and the transactions contemplated hereby or other matters relating to
such transactions will be performed solely for the benefit of the Representative
or such Initial Purchaser, as the case may be, and shall not be on behalf of the
Company or any other person.

 

2.             Payment and Delivery.

 

(a)           Payment for and delivery of the Securities will be made at the
offices of Davis Polk & Wardwell LLP at 10:00 A.M., New York City time, on
November 29, 2017, or at such other time or place on the same or such other
date, not later than the fifth business day thereafter, as the Representative
and the Company may agree upon in writing.  The time and date of such payment
and delivery is referred to herein as the “Closing Date”.

 

(b)           Payment for the Securities shall be made by wire transfer in
immediately available funds to the account(s) specified by the Company to the
Representative against delivery to the nominee of The Depository Trust Company
(“DTC”), for the account of the Initial Purchasers, of one or more global notes
representing the Securities (collectively, the “Global Note”), with any transfer
taxes payable in connection with the sale of the Securities duly paid by the
Company.  The Global Note will be made available for inspection by the
Representative not later than 1:00 P.M., New York City time, on the business day
prior to the Closing Date.

 

3.             Representations and Warranties of the Company.  The Company and
the Subsidiary Guarantor, jointly and severally, represent and warrant to each
Initial Purchaser that:

 

(a)           Preliminary Offering Memorandum, Time of Sale Information and
Offering Memorandum.  The Preliminary Offering Memorandum, as of its date, did
not, the Time of Sale Information, at the Time of Sale, did not, and at the
Closing Date, will not, and the Offering Memorandum, in the form first used by
the Initial Purchasers to confirm sales of the Securities and as of the Closing
Date, will not, contain any untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that
the Company makes no representation or warranty with respect to any statements
or omissions made in reliance upon and in conformity with information relating
to any Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representative expressly for use in the Preliminary
Offering Memorandum, the Time of Sale Information or the Offering Memorandum.

 

(b)           Additional Written Communications.   The Company (including its
agents and representatives, other than the Initial Purchasers in their capacity
as such) has not made, used, authorized, approved or referred to and will not
make, use, authorize, approve or refer to any written communication that
constitutes an offer to sell or solicitation of an offer to buy the Securities
(each such communication by the Company or its agents and representatives (other
than a communication referred to in clauses (i) and (ii) below) an “Issuer
Written Communication”) other than (i) the Preliminary

 

4

--------------------------------------------------------------------------------


 

Offering Memorandum, (ii) the Offering Memorandum, (iii) the documents listed on
Exhibit B hereto, including a term sheet substantially in the form of Exhibit E
hereto, which constitute part of the Time of Sale Information, and (iv) any
electronic road show or other written communications, in each case used in
accordance with Section 4(c).  Each such Issuer Written Communication, when
taken together with the Time of Sale Information at the Time of Sale, did not,
and at the Closing Date will not, contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that the Company makes no representation or warranty with
respect to any statements or omissions made in each such Issuer Written
Communication in reliance upon and in conformity with information relating to
any Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representative expressly for use in any Issuer Written
Communication.

 

(c)           Incorporated Documents.  The documents incorporated by reference
in each of the Time of Sale Information and the Offering Memorandum, when filed
with the Commission, conformed or will conform, as the case may be, in all
material respects to the requirements of the Exchange Act, and the rules and
regulations of the Commission thereunder, and did not and will not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

 

(d)           Financial Statements.  The financial statements and the related
notes thereto included or incorporated by reference in each of the Time of Sale
Information and the Offering Memorandum present fairly the financial position of
the Company and its consolidated subsidiaries (including PDC Permian, Inc.) as
of the dates indicated and the results of their operations and the changes in
their cash flows for the periods specified; such financial statements have been
prepared in conformity with generally accepted accounting principles applied on
a consistent basis throughout the periods covered thereby; and the other
financial information relating to the Company and its consolidated subsidiaries
included or incorporated by reference in each of the Time of Sale Information
and the Offering Memorandum has been derived from the accounting records of the
Company and its consolidated subsidiaries, and presents fairly the information
shown thereby. The interactive data in eXtensible Business Reporting Language
included or incorporated by reference in each of the Preliminary Offering
Memorandum, the Time of Sale Information and the Offering Memorandum fairly
presents the information called for in all material respects and was prepared in
accordance with the Commission’s rules and guidelines applicable thereto.

 

(e)           Pro Forma Financial and Other Information.  The pro forma
consolidated financial statements of the Company and its subsidiaries and the
related notes thereto incorporated by reference in the Time of Sale Information
and the Offering Memorandum present fairly the information shown therein, have
been prepared in accordance with the Commission’s rules and guidelines with
respect to pro forma financial statements and have been properly compiled on the
bases described therein,

 

5

--------------------------------------------------------------------------------


 

and the assumptions used in the preparation thereof are reasonable and the
adjustments used therein are appropriate to give effect to the transactions and
circumstances referred to therein.

 

(f)            No Material Adverse Change.  Since the date of the most recent
financial statements of the Company included or incorporated by reference in
each of the Time of Sale Information and the Offering Memorandum (i) there has
not been (A) any change in the capital stock or other equity interest (other
than grants, exercises, forfeitures, withholdings and similar ordinary course
changes relating to awards under existing equity incentive plans described in
the Time of Sale Information and the Offering Memorandum), (B) any change in
short-term debt or long-term indebtedness for borrowed money of the Company
(other than under the Credit Facility (as hereinafter defined) or ordinary
course capital leases) or any of the Subsidiaries (as hereinafter defined), or
(C) any dividend or distribution of any kind declared, set aside for payment,
paid or made by the Company on any class of capital stock, or (D) any material
adverse change, or any development involving a prospective material adverse
change, in or affecting the business, properties, management, financial
position, stockholders’ equity, results of operations or prospects of the
Company and the Subsidiaries taken as a whole; (ii) none of the Company, any of
the Subsidiaries, or, to the best knowledge of the Company after due inquiry,
any drilling partnership of the Company (which are fully set forth in Exhibit F
hereto (each, a “Drilling Partnership” and collectively, the “Drilling
Partnerships”), has entered into any transaction or agreement (whether or not in
the ordinary course of business) that is material to the Company and the
Subsidiaries taken as a whole or incurred any liability or obligation, direct or
contingent, that is material to the Company and the Subsidiaries taken as a
whole; and (iii) neither the Company nor any of the Subsidiaries has sustained
any loss or interference with its business that is material to the Company and
the Subsidiaries taken as a whole and that is either from fire, explosion, flood
or other calamity, whether or not covered by insurance, or from any labor
disturbance or dispute or any action, order or decree of any court or arbitrator
or governmental or regulatory authority, except in each case of the foregoing
clauses (i), (ii) and (iii), as otherwise disclosed in each of the Time of Sale
Information and the Offering Memorandum.

 

(g)           Organization and Good Standing.  Each subsidiary of the Company is
listed on Exhibit G hereto (collectively, the “Subsidiaries”); provided that
none of the Drilling Partnerships shall, for purposes of this Agreement,
constitute a Subsidiary of the Company. The Company and each Subsidiary and
Drilling Partnership have been duly organized or formed and are validly existing
and in good standing under the laws of their respective jurisdictions of
organization or formation, are duly qualified to do business and are in good
standing in each jurisdiction in which their respective ownership or lease of
property or the conduct of their respective businesses requires such
qualification, and have all organizational power and authority necessary to own
or hold their respective properties and to conduct the businesses in which they
are engaged, except where the failure to be so qualified, in good standing or
have such power or authority would not, individually or in the aggregate, have a
material adverse effect on the business, properties, management, financial
position, stockholders’ equity,

 

6

--------------------------------------------------------------------------------


 

results of operations or prospects of the Company, the Subsidiaries and the
Drilling Partnerships taken as a whole or on the performance by the Company of
its obligations under this Agreement and the Securities (a “Material Adverse
Effect”).  The Company does not own or control, directly or indirectly, any
corporation, association or other entity other than the Subsidiaries listed in
Exhibit G hereto and the Drilling Partnerships listed on Exhibit F hereto.

 

(h)           Stock Options.  There are no currently outstanding options to
purchase the common stock of the Company (“Stock Options”) granted pursuant to
the stock-based compensation plans of the Company and the Subsidiaries. The
Company has not knowingly granted, and there is no and has been no policy or
practice of the Company of granting, Stock Options prior to, or otherwise
coordinating the grant of Stock Options with, the release or other public
announcement of material information regarding the Company or the Subsidiaries
or their results of operations or prospects.

 

(i)            Capitalization.  The Company has an authorized capitalization as
set forth in the Time of Sale Information and the Offering Memorandum under the
heading “Capitalization,” and all the outstanding shares of capital stock or
other equity interests of each Subsidiary and, to the best knowledge of the
Company after due inquiry, each Drilling Partnership owned, directly or
indirectly, by the Company have been duly and validly authorized and issued, are
fully paid and non-assessable and are owned directly or indirectly by the
Company, free and clear of any lien, charge, encumbrance, security interest,
restriction on voting or transfer or any other claim of any third party, except
for liens, charges, encumbrances, security interests, restrictions on voting or
transfer or other claims disclosed in the Time of Sale Information and the
Offering Memorandum pursuant to the Third Amended and Restated Credit Agreement
dated as of May 21, 2013, as amended, among the Company, the guarantor parties
thereto, the lender parties thereto and JPMorgan Chase Bank, N.A., as
administrative agent (the “Credit Facility”).

 

(j)            Due Authorization.  The Company has full corporate right, power
and authority to execute and deliver this Agreement, the Securities, the
Indenture, the Exchange Securities, the Registration Rights Agreement
(collectively, the “Transaction Documents”) and to perform its obligations
hereunder and thereunder; and all corporate action required to be taken for the
due and proper authorization, execution and delivery by it of each of the
Transaction Documents and the consummation by it of the transactions
contemplated thereby has been duly and validly taken. The Subsidiary Guarantor
has full corporate right, power and authority to execute and deliver the
Transaction Documents and to perform its obligations hereunder and thereunder;
and all corporate action required to be taken for the due and proper
authorization, execution and delivery by such Subsidiary Guarantor of each of
the Transaction Documents and the consummation by it of the transactions
contemplated thereby has been duly and validly taken.

 

(k)           The Indenture.  The Indenture has been duly authorized by the
Company and the Subsidiary Guarantor, and on the Closing Date will be duly
executed and delivered by the Company and the Subsidiary Guarantor and, when
duly executed and delivered in accordance with its terms by each of the parties
thereto, will constitute a

 

7

--------------------------------------------------------------------------------


 

valid and legally binding agreement of the Company and the Subsidiary Guarantor
enforceable against the Company or the Subsidiary Guarantor, as applicable, in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability
(collectively, the “Enforceability Exceptions”).

 

(l)            The Securities.  The Notes have been duly authorized by the
Company and, when duly executed, authenticated, issued and delivered as provided
in the Indenture and paid for as provided herein, will be duly and validly
issued and outstanding and will constitute valid and legally binding obligations
of the Company enforceable against the Company in accordance with their terms,
and will be entitled to the benefits of the Indenture, subject to the
Enforceability Exceptions. The Guarantee has been duly authorized by the
Subsidiary Guarantor and, when duly executed, authenticated, issued and
delivered as provided in the Indenture and paid for as provided herein, will be
duly and validly issued and outstanding and will constitute valid and legally
binding obligations of the Subsidiary Guarantor enforceable against the
Subsidiary Guarantor in accordance with its terms, and will be entitled to the
benefits of the Indenture, subject to the Enforceability Exceptions.

 

(m)          The Exchange Securities.  On the Closing Date, the Exchange
Securities will have been duly authorized by the Company and, when duly
executed, authenticated, issued and delivered as contemplated by the
Registration Rights Agreement, will be duly and validly issued and outstanding
and will constitute valid and legally binding obligations of the Company, as
issuer, enforceable against the Company in accordance with their terms, and will
be entitled to the benefits of the Indenture, subject to the Enforceability
Exceptions.

 

(n)           Purchase and Registration Rights Agreements.  This Agreement has
been duly authorized, executed and delivered by the Company; and the
Registration Rights Agreement has been duly authorized by the Company and on the
Closing Date will be duly executed and delivered by the Company and, when duly
executed and delivered in accordance with its terms by each of the parties
thereto, will constitute a valid and legally binding agreement of the Company
enforceable against the Company in accordance with its terms, subject to the
Enforceability Exceptions, and except that rights to indemnity and contribution
hereunder and thereunder may be limited by applicable law and public policy.

 

(o)           Descriptions of the Transaction Documents.  Each Transaction
Document conforms in all material respects to the description thereof contained
in each of the Time of Sale Information and the Offering Memorandum.

 

(p)           No Violation or Default.  None of the Company, any of the
Subsidiaries or, to the best knowledge of the Company after due inquiry, any of
the Drilling Partnerships is (i) in violation of its charter or by-laws or
similar organizational documents; (ii) in default, and no event has occurred
that, with notice or lapse of time or both, would constitute such a default, in
the due performance or observance of any term, covenant or condition contained
in any indenture, mortgage, deed of trust, loan agreement or other agreement or

 

8

--------------------------------------------------------------------------------


 

instrument to which the Company, any of the Subsidiaries or any of the Drilling
Partnerships is a party or by which the Company, any of the Subsidiaries or any
of the Drilling Partnerships is bound or to which any of the property, right or
assets of the Company, any of the Subsidiaries or any of the Drilling
Partnerships is subject; or (iii) in violation of any law or statute or any
judgment, order, rule or regulation of any court or arbitrator or governmental
or regulatory authority, except, in the case of clauses (ii) and (iii) above, as
disclosed in each of the Time of Sale Information and the Offering Memorandum or
for any such default or violation that would not, individually or in the
aggregate, have a Material Adverse Effect.

 

(q)           No Conflicts.  The execution, delivery and performance by the
Company of each of the Transaction Documents to which each is a party, the
issuance and sale of the Securities, the issuance of the Exchange Securities and
compliance by the Company with the terms thereof and the consummation of the
transactions contemplated by the Transaction Documents will not (i) conflict
with or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, result in the termination, modification or
acceleration of, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Company, any of the Subsidiaries
or, to the best knowledge of the Company after due inquiry, any Drilling
Partnership pursuant to any indenture, mortgage, deed of trust, loan agreement
or other agreement or instrument to which the Company, any of the Subsidiaries
or any Drilling Partnership is a party or by which the Company, any of the
Subsidiaries or any Drilling Partnership is bound or to which any of the
property or assets of the Company or any of the Subsidiaries or any Drilling
Partnership is subject, (ii) result in any violation of the provisions of the
charter or by-laws or similar organizational documents of the Company or any of
the Subsidiaries or any Drilling Partnership or (iii) result in the violation of
any law or statute or any judgment, order, rule or regulation of any court or
arbitrator or governmental or regulatory authority, except, in the case of
clause (i) above, as disclosed in each of the Time of Sale Information and the
Offering Memorandum or, in the case of clauses (i) and (iii) above, for any such
conflict, breach, violation or default that would not, individually or in the
aggregate, have a Material Adverse Effect.

 

(r)            No Consents Required.  No consent, approval, authorization,
order, license, registration or qualification of or with any court or arbitrator
or governmental or regulatory authority is required for the execution, delivery
and performance by the Company of each of the Transaction Documents to which
each is a party, the issuance and sale of the Securities, the issuance of the
Exchange Securities and compliance by the Company with the terms thereof and the
consummation of the transactions contemplated by the Transaction Documents,
except for such consents, approvals, authorizations, orders and registrations or
qualifications as may be required (i) under applicable state securities laws in
connection with the purchase and resale of the Securities by the Initial
Purchasers and, (ii) with respect to the Exchange Securities under the
Securities Act, the Trust Indenture Act and applicable state securities laws as
contemplated by the Registration Rights Agreement.

 

9

--------------------------------------------------------------------------------


 

(s)            Legal Proceedings.  Except as described in each of the Time of
Sale Information and the Offering Memorandum, there are no legal, governmental
or regulatory investigations, actions, suits, or proceedings pending (“Actions”)
to which the Company or any of the Subsidiaries is a party or to which any
property of the Company or any of the Subsidiaries is the subject and, to the
best knowledge of the Company after due inquiry, there are no legal,
governmental or regulatory investigations, actions, suits or proceedings pending
to which any Drilling Partnership is a party or to which any property of any
Drilling Partnership is subject, that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect; and no such Actions
are threatened or, to the best knowledge of the Company after due inquiry,
contemplated by any governmental or regulatory authority or threatened by
others.

 

(t)            Independent Accountants.  PricewaterhouseCoopers LLP, which has
certified certain financial statements of the Company and its Subsidiaries, is
an independent registered public accounting firm with respect to the Company and
its Subsidiaries, and EKS&H LLLP, which has certified certain financial
statements of PDC Permian, Inc. (formerly known as Arris Petroleum Corporation),
was an independent registered public accounting firm with respect to PDC
Permian, Inc. as of the date at such certification, each as within the
applicable rules and regulations adopted by the Commission and the Public
Company Accounting Oversight Board (United States) and as required by the
Securities Act.

 

(u)           Real and Personal Property.  The Company and each of its
Subsidiaries have (i) valid and defensible title to substantially all their
respective interests in their natural gas and oil properties leased or owned by
them, (ii) good and marketable title to all real property owned by them (other
than the oil and gas properties referred to in clause (i) above) and (iii) good
and marketable title to all personal property owned by them, in each case free
and clear of all liens, encumbrances and defects, except as encumbered by the
Credit Facility and as described in the Time of Sale Information and the
Offering Memorandum or such as do not materially affect the value of such
property and do not materially interfere with the use made and proposed to be
made of such property in the aggregate by the Company and its Subsidiaries; and
all assets held under lease by the Company and its Subsidiaries are held by them
under valid, subsisting and enforceable leases, with such exceptions as are not
material and do not materially interfere with the use made of such properties
and proposed to be made of such properties by the Company or any of its
Subsidiaries.

 

(v)           Intellectual Property.  The Company and the Subsidiaries own or
possess adequate rights to use all material patents, patent applications,
trademarks, service marks, trade names, trademark registrations, service mark
registrations, copyrights, licenses and know-how (including trade secrets and
other unpatented and/or unpatentable proprietary or confidential information,
systems or procedures) necessary for the conduct of their respective businesses
as currently conducted and as proposed to be conducted, and the conduct of their
respective businesses will not conflict in any material respect with any such
rights of others. The Company, the Subsidiaries and, to the best knowledge of
the Company after due inquiry, the Drilling Partnerships have not received any
notice of any

 

10

--------------------------------------------------------------------------------


 

claim of infringement, misappropriation or conflict with any such rights of
others in connection with its patents, patent rights, licenses, inventions,
trademarks, service marks, trade names, copyrights and know-how, which could
reasonably be expected to result in a Material Adverse Effect.

 

(w)                               No Undisclosed Relationships.    No
relationship, direct or indirect, exists between or among the Company or any of
the Subsidiaries or any Drilling Partnership, on the one hand, and the
directors, officers, stockholders, customers or suppliers of the Company or any
of the Subsidiaries, on the other, that would be required by the Securities Act
to be described in a registration statement on Form S-1 to be filed with the
Commission and that is not so described in each of the Time of Sale Information
and the Offering Memorandum.

 

(x)                                 Investment Company Act.  The Company is not,
and immediately after giving effect to the offering and sale of the Securities
and the application of the proceeds thereof as described in each of the Time of
Sale Information and the Offering Memorandum, will not be, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
and the rules and regulations of the Commission thereunder (collectively, the
“Investment Company Act”).

 

(y)                                 Taxes.  The Company and the Subsidiaries
have paid all material federal, state, local and foreign taxes and filed all
material tax returns required to be paid or filed through the date hereof; and
except as otherwise disclosed in each of the Time of Sale Information and the
Offering Memorandum, there is no material tax deficiency that has been, or could
reasonably be expected to be, asserted against the Company and the Subsidiaries
or any of their respective properties or assets.

 

(z)                                  Licenses and Permits.  The Company and the
Subsidiaries possess all licenses, certificates, permits and other
authorizations issued by, and have made all declarations and filings with, the
appropriate federal, state, local or foreign governmental or regulatory
authorities that are necessary for the ownership or lease of their respective
properties or the conduct of their respective businesses as described in each of
the Time of Sale Information and the Offering Memorandum (other than drilling
and similar operational permits reasonably expected to be granted in the
ordinary course with respect to exploration and development activities), except
where the failure to possess or make the same would not, individually or in the
aggregate, have a Material Adverse Effect; and except as described in each of
the Time of Sale Information and the Offering Memorandum, none of the Company or
any of the Subsidiaries has received notice of any revocation or modification of
any such license, certificate, permit or authorization or has any reason to
believe that any such license, certificate, permit or authorization will not be
renewed in the ordinary course except as would not, individually or in the
aggregate, have a Material Adverse Effect.

 

(aa)                          No Labor Disputes.  No labor disturbance by or
dispute with employees of the Company or any of the Subsidiaries exists or, to
the best knowledge of the Company, is contemplated or threatened and the Company
is not aware of any existing or imminent labor disturbance by, or dispute with,
the employees of any of the Company’s or the

 

11

--------------------------------------------------------------------------------


 

Subsidiaries’ principal suppliers, contractors or customers, except as would
not, individually or in the aggregate, have a Material Adverse Effect.  Neither
the Company nor any of its Subsidiaries have received any notice of cancellation
or termination with respect to any collective bargaining agreement to which it
is a party.

 

(bb)                          Compliance with and Liability under Environmental
Laws.  The Company, its Subsidiaries and, to the best knowledge of the Company
after due inquiry, the Drilling Partnerships (i) are in compliance with any and
all applicable foreign, federal, state and local laws, including common law, and
regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or other wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses (other than permits reasonably expected to be
granted in the ordinary course with respect to exploration and development
activities) and (iii) are in compliance with all terms and conditions of any
such permit, license or approval, except where such noncompliance with
Environmental Laws, failure to receive required permits, licenses or other
approvals or failure to comply with the terms and conditions of such permits,
licenses or approvals would not, individually or in the aggregate, have a
Material Adverse Effect. Except as disclosed in the Time of Sale Information and
the Offering Memorandum, there are no costs or liabilities associated with
Environmental Laws (including, without limitation, any capital or operating
expenditures required for clean-up, closure of properties or compliance with
Environmental Laws or any permit, license or approval, any related constraints
on operating activities and any potential liabilities to third parties) which
would, individually or in the aggregate, have a Material Adverse Effect.

 

(cc)                            Hazardous Materials.  Except as disclosed in the
Time of Sale Information and the Offering Memorandum, (a) there has been no
storage, disposal, generation, manufacture, refinement, transportation, handling
or treatment of toxic wastes, medical wastes, solid wastes, hazardous wastes or
hazardous substances by the Company, any of its Subsidiaries or, to the best
knowledge of the Company after due inquiry, the Drilling Partnerships, or any of
their respective predecessors in interest, at, upon or from any of the property
now or previously owned, leased or operated by the Company, its Subsidiaries or,
to the best knowledge of the Company after due inquiry, the Drilling
Partnerships, or any of their respective predecessors in interest, in violation
of any applicable law, ordinance, rule, regulation, order, judgment, decree or
permit, or which would require remedial action under any applicable law,
ordinance, rule, regulation, order, judgment, decree or permit, except for any
violation or remedial action which would not have, or would not be reasonably
likely to have, individually or in the aggregate with all such violations and
remedial actions, a Material Adverse Effect; and (b) there has been no spill,
discharge, leak, emission, injection, escape, dumping or release of any kind
onto such property or into the environment surrounding such property of any
toxic wastes, medical wastes, solid wastes, hazardous wastes or hazardous
substances for which the Company, any of its Subsidiaries or, to the best
knowledge of the Company after due inquiry, the Drilling Partnerships, would be
liable, except for any such spill, discharge, leak, emission, injection, escape,
dumping or release which would not have or would not be

 

12

--------------------------------------------------------------------------------


 

reasonably likely to have, individually or in the aggregate with all such
spills, discharges, leaks, emissions, injections, escapes, dumpings and
releases, a Material Adverse Effect; and the terms “hazardous wastes”, “toxic
wastes”, “solid wastes”, “hazardous substances” and “medical wastes” shall have
the meanings specified in any applicable local, state, federal and foreign laws,
including Environmental Laws.

 

(dd)                          Compliance with ERISA.  (i) Each employee benefit
plan, within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), for which the Company or any member
of its “Controlled Group” (defined as any organization which is a member of a
controlled group of corporations within the meaning of Section 414 of the
Internal Revenue Code of 1986, as amended (the “Code”)) would have any liability
(each, a “Plan”) has been maintained in compliance with its terms and the
requirements of any applicable statutes, orders, rules and regulations,
including but not limited to ERISA and the Code, except for noncompliance that
could not reasonably be expected to result in material liability to the Company,
the Subsidiaries or the Drilling Partnerships;  (ii) no prohibited transaction,
within the meaning of Section 406 of ERISA or Section 4975 of the Code, has
occurred with respect to any Plan, excluding transactions effected pursuant to a
statutory or administrative exemption, that could reasonably be expected to
result in a material liability to the Company, the Subsidiaries or the Drilling
Partnerships; (iii) for each Plan that is subject to the funding rules of
Section 412 of the Code or Section 302 of ERISA, the minimum funding standard of
Section 412 of the Code or Section 302 of ERISA, as applicable, has been
satisfied (without taking into account any waiver thereof or extension of any
amortization period) and is reasonably expected to be satisfied in the future
(without taking into account any waiver thereof or extension of any amortization
period); (iv) the fair market value of the assets of each Plan exceeds the
present value of all benefits accrued under such Plan (determined based on those
assumptions used to fund such Plan); (v) no “reportable event” (within the
meaning of Section 4043(c) of ERISA) has occurred or is reasonably expected to
occur that either has resulted, or could reasonably be expected to result, in
material liability to the Company, the Subsidiaries or the Drilling
Partnerships; (vi) neither the Company nor any member of the Controlled Group
has incurred, nor reasonably expects to incur, any material liability under
Title IV of ERISA (other than contributions to the Plan or premiums to the
Pension Benefit Guaranty Corporation, in the ordinary course and without
default) in respect of a Plan (including a “multiemployer plan”, within the
meaning of Section 4001(a)(3) of ERISA); and (vii) to the best knowledge of the
Company, there is no pending audit or investigation by the Internal Revenue
Service, the U.S. Department of Labor, the Pension Benefit Guaranty Corporation
or any other governmental agency or any foreign regulatory agency with respect
to any Plan that could reasonably be expected to result in material liability to
the Company, the Subsidiaries or the Drilling Partnerships.  None of the
following events has occurred or is reasonably likely to occur: (x) a material
increase in the aggregate amount of contributions required to be made to all
Plans by the Company or the Subsidiaries in the current fiscal year of the
Company and the Subsidiaries compared to the amount of such contributions made
in the Company and the Subsidiaries’ most recently completed fiscal year; or
(y) a material increase in the Company and the Subsidiaries’ “accumulated
post-retirement benefit obligations” (within

 

13

--------------------------------------------------------------------------------


 

the meaning of Statement of Financial Accounting Standards 106) compared to the
amount of such obligations in the Company and the Subsidiaries’ most recently
completed fiscal year.

 

(ee)                            Disclosure Controls.  The Company and the
Subsidiaries maintain an effective system of “disclosure controls and
procedures” (as defined in Rule 13a-15(e) of the Exchange Act) that complies
with the requirements of the Exchange Act and has been designed to ensure that
information required to be disclosed by the Company in reports that it files or
submits under the Exchange Act is recorded, processed, summarized and reported
within the time periods specified in the Commission’s rules and forms, including
controls and procedures designed to ensure that such information is accumulated
and communicated to the Company’s management as appropriate to allow timely
decisions regarding required disclosure.  The Company and the Subsidiaries have
carried out evaluations of the effectiveness of their disclosure controls and
procedures as required by Rule 13a-15 of the Exchange Act.

 

(ff)                              Accounting Controls.  The Company maintains a
system of “internal control over financial reporting” (as defined in
Rule 13a-15(f) of the Exchange Act) that complies with the requirements of the
Exchange Act and has been designed by, or under the supervision of, its
respective principal executive and principal financial officers, or persons
performing similar functions, to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with generally accepted accounting
principles, including, but not limited to, internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences; and (v) the interactive data in eXtensible Business Reporting
Language incorporated by reference in the Time of Sale Information and the
Offering Memorandum fairly presents the information called for in all material
respects and was prepared in accordance with the Commission’s rules and
guidelines applicable thereto.  Except as disclosed in the Time of Sale
Information and the Offering Memorandum, there are no material weaknesses in the
Company’s internal controls.  The Company’s auditors and the Audit Committee of
the Board of Directors of the Company have been advised of:  (i) all significant
deficiencies and material weaknesses in the design or operation of internal
controls over financial reporting which have adversely affected or are
reasonably likely to adversely affect the Company’s ability to record, process,
summarize and report financial information; and (ii) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the Company’s internal controls over financial reporting.

 

(gg)                            Insurance.  The Company and the Subsidiaries
have insurance covering their respective properties, operations, personnel and
businesses, which insurance is in

 

14

--------------------------------------------------------------------------------


 

amounts and insures against such losses and risks as are adequate to protect the
Company, the Subsidiaries, and their respective businesses with respect to
matters covered by such insurance consistent with customary industry standards;
and none of the Company or any of the Subsidiaries has (i) received notice from
any insurer or agent of such insurer that material capital improvements or other
expenditures are required or necessary to be made in order to continue such
insurance or (ii) any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage at reasonable cost from similar insurers as may be necessary to
continue its business.

 

(hh)                          No Unlawful Payments.  None of the Company, any of
the Subsidiaries or, to the best knowledge of the Company after due inquiry, any
Drilling Partnership or, to the best knowledge of the Company, any director,
officer, agent, employee, affiliate or other person associated with or acting on
behalf of the Company or any of the Subsidiaries has while so acting (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (ii) made or taken an act in
furtherance of an offer, promise, or authorization of any direct or indirect
unlawful payment to any foreign or domestic government official or employee,
including of any government-owned or controlled entity or of a public
international organization, or any person acting in an official capacity for or
on behalf of any of the foregoing, or any political party or party official or
candidate for political office; (iii) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977 or any applicable law or
regulation implementing the OECD Convention on Combating Bribery of Foreign
Public Officials in International Business Transactions; or (iv) made, offered,
agreed, requested or taken an act in furtherance of any unlawful bribe or other
unlawful benefit, including without limitation, any rebate, payoff, influence
payment, kickback or other unlawful or improper payment or benefit.

 

(ii)                                  Compliance with Anti-Money Laundering
Laws.  The operations of the Company, the Subsidiaries and, to the best
knowledge of the Company after due inquiry, the Drilling Partnerships are and
have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions to which the Company is subject, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency with jurisdiction over the
Company (collectively, the “Anti-Money Laundering Laws”) and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company, any of the Subsidiaries or any Drilling
Partnership with respect to the Anti-Money Laundering Laws is pending or, to the
best knowledge of the Company, threatened.

 

(jj)                                Compliance with OFAC.  None of the Company,
any of the Subsidiaries or, to the best knowledge of the Company after due
inquiry, any Drilling Partnership, or, to the best knowledge of the Company, any
director, officer, agent, employee, affiliate or  representative of the Company,
any Subsidiaries or any Drilling Partnership is an individual or entity
(“Person”) currently subject to or the target of any sanctions

 

15

--------------------------------------------------------------------------------


 

administered or enforced by the United States Government, including, without
limitation, the U.S. Department of the Treasury’s Office of Foreign Assets
Control (“OFAC”), (collectively, “Sanctions”), nor is the Company located,
organized or resident in a country or territory that is the subject or target of
Sanctions, including, without limitation, Cuba, Iran, North Korea, Sudan, Syria
and Crimea (each a “Sanctioned Country”); and the Company will not, directly or
indirectly, use the proceeds of the offering of the Securities hereunder, or
lend, contribute or otherwise make available such proceeds to any subsidiaries,
joint venture partners or other Person or entity (i) to fund or facilitate any
activities of or business with any Person, or in any country or territory, that,
at the time of such funding, is the subject or target of Sanctions (ii) to fund
or facilitate any activities of or business in any Sanctioned Country or
(iii) in any other manner that will result in a violation by any Person
(including any Person participating in the transaction, whether as underwriter,
advisor, investor or otherwise) of Sanctions.

 

(kk)                          Solvency.  On and immediately after the Closing
Date, the Company (after giving effect to the issuance and sale of the
Securities and the other transactions related thereto as described in each of
the Time of Sale Information and the Offering Memorandum) will be Solvent.  As
used in this paragraph, the term “Solvent” means, with respect to a particular
date and entity, that on such date (i) the fair value (and present fair saleable
value) of the assets of such entity is not less than the total amount required
to pay the probable liability of such entity on its total existing debts and
liabilities (including contingent liabilities) as they become absolute and
matured; (ii) such entity is able to realize upon its assets and pay its debts
and other liabilities, contingent obligations and commitments as they mature and
become due in the normal course of business; (iii) assuming consummation of the
issuance and sale of the Securities as contemplated by this Agreement, the Time
of Sale Information and the Offering Memorandum, such entity does not have,
intend to incur or believe that it will incur debts or liabilities beyond its
ability to pay as such debts and liabilities mature; (iv) such entity is not
engaged in any business or transaction, and does not propose to engage in any
business or transaction, for which its property would constitute unreasonably
small capital; and (v) such entity is not a defendant in any civil action that
is reasonably likely to result in a judgment that such entity is or would become
unable to satisfy.

 

(ll)                                  No Restrictions on Subsidiaries.  No
Subsidiary is currently prohibited, directly or indirectly, under any agreement
or other instrument to which it is a party or is subject, from paying any
dividends to the Company, from making any other distribution on such
Subsidiary’s capital stock, from repaying to the Company any loans or advances
to such Subsidiary from the Company or from transferring any of such
Subsidiary’s properties or assets to the Company.

 

(mm)                  No Broker’s Fees.  Neither the Company nor any of the
Subsidiaries is a party to any contract, agreement or understanding with any
person (other than this Agreement) that would give rise to a valid claim against
any of them or any Initial Purchaser for a brokerage commission, finder’s fee or
like payment in connection with the offering and sale of the Securities, except
as described in each of the Time of Sale Information and the Offering
Memorandum.

 

16

--------------------------------------------------------------------------------


 

(nn)                          Rule 144A Eligibility.  On the Closing Date, the
Securities will not be of the same class as securities listed on a national
securities exchange registered under Section 6 of the Exchange Act or quoted in
an automated inter-dealer quotation system; and each of the Preliminary Offering
Memorandum and the Offering Memorandum, as of its respective date, contains or
will contain all the information that, if requested by a prospective purchaser
of the Securities, would be required to be provided to such prospective
purchaser pursuant to Rule 144A(d)(4) under the Securities Act.

 

(oo)                          No Integration.  Neither the Company nor any of
its affiliates (as defined in Rule 501(b) of Regulation D) has, directly or
through any agent, sold, offered for sale, solicited offers to buy or otherwise
negotiated in respect of, any security (as defined in the Securities Act), that
is or will be integrated with the sale of the Securities in a manner that would
require registration of the Securities under the Securities Act.

 

(pp)                          No General Solicitation or Directed Selling
Efforts.  None of the Company or any of its affiliates or any other person
acting on its or their behalf (other than the Initial Purchasers, as to which no
representation is made) has (i) solicited offers for, or offered or sold, the
Securities by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D or in any manner involving a
public offering within the meaning of Section 4(a)(2) of the Securities Act or
(ii) in connection with offers and sales of Securities outside the United
States, engaged in any directed selling efforts within the meaning of Regulation
S under the Securities Act (“Regulation S”), and all such persons have complied
with the offering restrictions requirement of Regulation S.

 

(qq)                          Securities Law Exemptions.  Assuming the accuracy
of the representations and warranties of the Initial Purchasers contained in
Section 1(b) (including Exhibit D hereto) and their compliance with their
agreements set forth therein, it is not necessary, in connection with the
issuance and sale of the Securities to the Initial Purchasers and the offer,
resale and delivery of the Securities by the Initial Purchasers in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum, to register the Securities under the Securities Act or to qualify
the Indenture under the Trust Indenture Act.

 

(rr)                                No Stabilization.  The Company has not
taken, directly or indirectly, any action designed to or that could reasonably
be expected to cause or result in any stabilization or manipulation of the price
of the Securities.

 

(ss)                              Margin Rules.  Neither the issuance, sale and
delivery of the Securities nor the application of the proceeds thereof by the
Company as described in each of the Time of Sale Information and the Offering
Memorandum will violate Regulation T, U or X of the Board of Governors of the
Federal Reserve System or any other regulation of such Board of Governors.

 

(tt)                                Forward-Looking Statements.  No
forward-looking statement (within the meaning of Section 27A of the Securities
Act and Section 21E of the Exchange Act) included or incorporated by reference
in any of the Time of Sale Information or the Offering

 

17

--------------------------------------------------------------------------------


 

Memorandum has been made or reaffirmed without a reasonable basis or has been
disclosed other than in good faith.

 

(uu)                          Industry Statistical and Market Data.  Nothing has
come to the attention of the Company that has caused the Company to believe that
the industry statistical and market-related data included or incorporated by
reference in each of the Time of Sale Information and the Offering Memorandum is
not based on or derived from sources that are reliable and accurate in all
material respects.

 

(vv)                          Sarbanes-Oxley Act.  There is and has been no
failure on the part of the Company or, to the best knowledge of the Company, any
of the Company’s directors or officers, in their capacities as such, to comply
with any provision of the Sarbanes-Oxley Act of 2002, as amended, and the
rules and regulations promulgated in connection therewith (the “Sarbanes-Oxley
Act”), including Section 402 related to loans and Sections 302 and 906 related
to certifications.

 

(ww)                      Significant Subsidiaries. The Company has no
“significant subsidiaries” (within the meaning of Rule 1-02(w) of Regulation
S-X) other than PDC Permian, Inc.

 

(xx)                          Oil and Gas Reserve Estimates.  The information
underlying the estimates of the oil and gas reserves of the Company and its
Subsidiaries as described in the Time of Sale Information and the Offering
Memorandum is complete and accurate in all material respects (or, with regard to
any information underlying the estimates prepared by any petroleum engineers
retained by the seller of such oil and gas reserves, is, to the best knowledge
of the Company after reasonable investigation, complete and accurate in all
material respects); other than production of the Company’s reserves and
intervening product price fluctuations described in the Time of Sale Information
and the Offering Memorandum, the Company is not aware of any facts or
circumstances that would result in a material adverse change in such reserves or
the present value of future net cash flows therefrom as described in the Time of
Sale Information and the Offering Memorandum.  Estimates of such reserves and
present values comply in all material respects with the applicable requirements
of Regulation S-X and Subpart 1200 of Regulation S-K.

 

(yy)                          Independent Petroleum Engineers.  Each of Ryder
Scott Company, L.P. and Netherland, Sewell & Associates, Inc., the petroleum
engineers who have consented to being named as having reviewed certain reserve
data included in the Time of Sale Information and the Offering Memorandum, is an
independent engineering firm with respect to the Company and its Subsidiaries. 
The information underlying the estimates of oil and natural gas reserves of the
Company and its Subsidiaries, which the Company prepared and supplied to Ryder
Scott Company, L.P.  and Netherland, Sewell & Associates, Inc. for the purpose
of preparing the reports referred to in the Time of Sale Information and the
Offering Memorandum was true and correct in all material respects on the dates
such estimates were made and such information was supplied and was prepared in
accordance with customary industry practices.

 

18

--------------------------------------------------------------------------------


 

(zz)                            Certificates.  Any certificate signed by an
officer of the Company or any of its Subsidiaries and delivered to the
Representative or to counsel for the Initial Purchasers shall be deemed a
representation and warranty by the Company to each Initial Purchaser as to the
matters covered thereby.

 

4.                                      Further Agreements of the Company.  The
Company covenants and agrees with each Initial Purchaser that:

 

(a)                                 Delivery of Copies.  The Company will
deliver, without charge, to the Initial Purchasers as many copies of the
Preliminary Offering Memorandum, any other Time of Sale Information, any Issuer
Written Communication and the Offering Memorandum (including all amendments and
supplements thereto) as the Representative may reasonably request.

 

(b)                                 Offering Memorandum, Amendments or
Supplements.  Before finalizing the Offering Memorandum or making or
distributing any amendment or supplement to any of the Time of Sale Information
or the Offering Memorandum or filing with the Commission any document that will
be incorporated by reference therein, the Company will furnish to the
Representative and counsel for the Initial Purchasers a copy of the proposed
Offering Memorandum or such amendment or supplement or document to be
incorporated by reference therein for review, and will not distribute any such
proposed Offering Memorandum, amendment or supplement or file any such document
with the Commission to which the Representative reasonably objects.

 

(c)                                  Additional Written Communications.  Before
making, using, authorizing, approving or referring to any Issuer Written
Communication, the Company will furnish to the Representative and counsel for
the Initial Purchasers a copy of such written communication for review and will
not make, use, authorize, approve or refer to any such written communication to
which the Representative reasonably objects.

 

(d)                                 Notice to the Representative.  The Company
will advise the Representative promptly, and confirm such advice in writing,
(i) of the issuance by any governmental or regulatory authority of any order
preventing or suspending the use of any of the Time of Sale Information, any
Issuer Written Communication or the Offering Memorandum or the initiation or
threatening of any proceeding for that purpose; (ii) of the occurrence of any
event at any time prior to the completion of the initial offering of the
Securities as a result of which any of the Time of Sale Information, any Issuer
Written Communication or the Offering Memorandum as then amended or supplemented
would include any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances existing when such Time of Sale Information, Issuer Written
Communication or the Offering Memorandum is delivered to a purchaser, not
misleading; and (iii) of the receipt by the Company of any notice with respect
to any suspension of the qualification of the Securities for offer and sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose; and the Company will use its reasonable best efforts to prevent the
issuance of any such order preventing or

 

19

--------------------------------------------------------------------------------


 

suspending the use of any of the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum or suspending any such qualification of
the Securities and, if any such order is issued, will obtain as soon as possible
the withdrawal thereof.

 

(e)                                  Time of Sale Information.  If at any time
prior to the Closing Date (i) any event shall occur or condition shall exist as
a result of which any of the Time of Sale Information as then amended or
supplemented would include any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading or
(ii) it is necessary to amend or supplement the Time of Sale Information to
comply with law, the Company will immediately notify the Initial Purchasers
thereof and forthwith prepare and, subject to paragraph (b) above, furnish to
the Initial Purchasers such amendments or supplements to the Time of Sale
Information (or any document to be filed with the Commission and incorporated by
reference therein) as may be necessary so that the statements in any of the Time
of Sale Information as so amended or supplemented (including such documents to
be incorporated by reference therein) will not, in the light of the
circumstances under which they were made, be misleading or so that any of the
Time of Sale Information will comply with applicable law.

 

(f)                                   Ongoing Compliance of the Offering
Memorandum.  If at any time prior to the completion of the initial offering of
the Securities (i) any event shall occur or condition shall exist as a result of
which the Offering Memorandum as then amended or supplemented would include any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances
existing when the Offering Memorandum is delivered to a purchaser, not
misleading or (ii) it is necessary to amend or supplement the Offering
Memorandum to comply with applicable law, the Company will immediately notify
the Initial Purchasers thereof and forthwith prepare and, subject to paragraph
(b) above, furnish to the Initial Purchasers such amendments or supplements to
the Offering Memorandum (or any document to be filed with the Commission and
incorporated by reference therein) as may be necessary so that the statements in
the Offering Memorandum as so amended or supplemented (including such document
to be incorporated by reference therein) will not, in the light of the
circumstances existing when the Offering Memorandum is delivered to a purchaser,
be misleading or so that the Offering Memorandum will comply with applicable
law.

 

(g)                                  Blue Sky Compliance.  The Company will
qualify the Securities for offer and sale under the securities or Blue Sky laws
of such jurisdictions as the Representative shall reasonably request and will
use reasonable best efforts to continue such qualifications in effect so long as
required for the initial offering and resale of the Securities; provided that
the Company shall not be required to (i) qualify as a foreign corporation or
other entity or as a dealer in securities in any such jurisdiction where it
would not otherwise be required to so qualify, (ii) file any general consent to
service of process in any such jurisdiction or (iii) subject itself to taxation
in any such jurisdiction if it is not otherwise so subject.

 

20

--------------------------------------------------------------------------------


 

(h)                                 Clear Market.  During the period from the
date hereof through and including the date that is 45 days after the date
hereof, the Company will not, without the prior written consent of the
Representative, offer, sell, contract to sell or otherwise dispose of any debt
securities issued or guaranteed by the Company and having a tenor of more than
one year.

 

(i)                                     Use of Proceeds.  The Company will apply
the net proceeds from the sale of the Securities as described in each of the
Time of Sale Information and the Offering Memorandum under the heading “Use of
proceeds”.

 

(j)                                    Supplying Information.  While the
Securities remain outstanding and are “restricted securities” within the meaning
of Rule 144(a)(3) under the Securities Act, the Company will, during any period
in which the Company is not subject to and in compliance with Section 13 or
15(d) of the Exchange Act, furnish to holders of the Securities and prospective
purchasers of the Securities designated by such holders, upon the request of
such holders or such prospective purchasers, the information required to be
delivered pursuant to Rule 144A(d)(4) under the Securities Act.

 

(k)                                 DTC.   The Company will assist the Initial
Purchasers in arranging for the Securities to be eligible for clearance and
settlement through DTC.

 

(l)                                     No Resales by the Company.  The Company
will not, and will not permit any of its affiliates (as defined in Rule 144
under the Securities Act) to, resell any of the Securities that have been
acquired by any of them, except for Securities purchased by the Company or any
of its affiliates and resold in a transaction registered under the Securities
Act.

 

(m)                             No Integration.  Neither the Company nor any of
its affiliates (as defined in Rule 501(b) of Regulation D) will, directly or
through any agent, sell, offer for sale, solicit offers to buy or otherwise
negotiate in respect of, any security (as defined in the Securities Act), that
is or will be integrated with the sale of the Securities in a manner that would
require registration of the Securities under the Securities Act.

 

(n)                                 No General Solicitation or Directed Selling
Efforts.  None of the Company or any of its affiliates or any other person
acting on its or their behalf (other than the Initial Purchasers, as to which no
covenant is given) will (i) solicit offers for, or offer or sell, the Securities
by means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D or in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Securities Act or (ii) in
connection with offers and sales of Securities outside the United States, engage
in any directed selling efforts within the meaning of Regulation S, and all such
persons will comply with the offering restrictions requirement of Regulation S.

 

(o)                                 No Stabilization.  The Company will not
take, directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities.

 

21

--------------------------------------------------------------------------------


 

5.                                     Certain Agreements of the Initial
Purchasers.   Each Initial Purchaser hereby represents and agrees that it has
not and will not use, authorize use of, refer to, or participate in the planning
for use of, any written communication that constitutes an offer to sell or the
solicitation of an offer to buy the Securities other than (i) the Preliminary
Offering Memorandum and the Offering Memorandum, (ii) any written communication
that contains either (a) no “issuer information” (as defined in
Rule 433(h)(2) under the Securities Act) or (b) “issuer information” that was
included (including through incorporation by reference) in the Time of Sale
Information or the Offering Memorandum, (iii) any written communication listed
on Exhibit B or prepared pursuant to Section 4(c) above (including any
electronic road show), (iv) any written communication prepared by such Initial
Purchaser and approved by the Company in advance in writing or (v) any written
communication relating to or that contains the preliminary or final terms of the
Securities or their offering and/or other information that was included
(including through incorporation by reference) in the Time of Sale Information
or the Offering Memorandum.

 

6.                                     Conditions of Initial Purchasers’
Obligations.  The obligation of each Initial Purchaser to purchase Securities on
the Closing Date as provided herein is subject to the performance by the Company
and the Subsidiary Guarantor of their respective covenants and other obligations
hereunder and to the following additional conditions:

 

(a)                                 Representations and Warranties.  The
representations and warranties of the Company and the Subsidiary Guarantor
contained herein shall be true and correct on the date hereof and on and as of
the Closing Date; and the statements of the Company and its officers made in any
certificates delivered pursuant to this Agreement shall be true and correct on
and as of the Closing Date.

 

(b)                                 No Downgrade.  Subsequent to the earlier of
(A) the Time of Sale and (B) the execution and delivery of this Agreement,
(i) no downgrading shall have occurred in the rating accorded the Securities or
any other debt securities or preferred stock issued or guaranteed by the Company
or any of the Subsidiaries by any “nationally recognized statistical rating
organization”, as such term is defined under Section 3(a)(62) under the Exchange
Act and (ii) no such organization shall have publicly announced that it has
under surveillance or review, or has changed its outlook with respect to, its
rating of the Securities or of any other debt securities or preferred stock
issued or guaranteed by the Company or any of the Subsidiaries (other than an
announcement with positive implications of a possible upgrading).

 

(c)                                  No Material Adverse Change.  No event or
condition of a type described in Section 3(f) hereof shall have occurred or
shall exist, which event or condition is not described in each of the Time of
Sale Information (excluding any amendment or supplement thereto) and the
Offering Memorandum (excluding any amendment or supplement thereto) the effect
of which in the judgment of the Representative makes it impracticable or
inadvisable to proceed with the offering, sale or delivery of the Securities on
the terms and in the manner contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum.

 

22

--------------------------------------------------------------------------------


 

(d)                                 Officers’ Certificate.  At the Closing Date,
there shall not have been, since the date hereof or since the respective dates
as of which information is given in the Offering Memorandum (exclusive of any
amendments or supplements thereto subsequent to the date of this Agreement) or
the Time of Sale Information, any material adverse change in the condition,
financial or otherwise, or in the earnings, business affairs or business
prospects of the Company and its Subsidiaries considered as one enterprise,
whether or not arising in the ordinary course of business, and, at the Closing
Date, the Representative shall have received a certificate of the Chief
Executive Officer or an Executive Vice President or Senior Vice President of the
Company and of the Chief Financial Officer of the Company, dated as of Closing
Date, to the effect that (i) there has been no such material adverse change,
(ii) the representations and warranties of the Company and the Subsidiary
Guarantor in this Agreement are true and correct with the same force and effect
as though expressly made at and as of Closing Date, (iii) the Company and the
Subsidiary Guarantor have complied with all agreements and satisfied all
conditions on its part to be performed or satisfied at or prior to the Closing
Date under or pursuant to this Agreement, and (iv) there has been no decrease in
or withdrawal of the rating of any securities of the Company or any of its
Subsidiaries by any “nationally recognized statistical rating organization” (as
defined in Section 3(a)(62) of the 1934 Act) nor has any notice been given of
any intended or potential decrease in or withdrawal of any such rating.

 

(e)                                  Accountants’ Comfort Letters.  (i) On the
date of this Agreement and on the Closing Date, PricewaterhouseCoopers LLP shall
have furnished to the Representative, at the request of the Company, letters,
dated the respective dates of delivery thereof and addressed to the Initial
Purchasers, in form and substance reasonably satisfactory to the Representative,
containing statements and information of the type customarily included in
accountants’ “comfort letters” to initial purchasers with respect to the
financial statements and certain financial information of the Company contained
or incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum; and (ii) on the date of this Agreement and on the Closing
Date, EKS&H LLLP shall have furnished to the Representative, at the request of
the Company, letters, dated the respective dates of delivery thereof and
addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representative, containing statements and information of the
type customarily included in accountants’ “comfort letters” to initial
purchasers with respect to the financial statements and certain financial
information concerning PDC Permian, Inc. contained or incorporated by reference
in each of the Time of Sale Information and the Offering Memorandum; provided
that the letters delivered on the Closing Date shall use a “cut-off” date no
more than three business days prior to the Closing Date.

 

(f)                                   Engineers’ Letters.  On the date of this
Agreement and on the Closing Date, the Representative shall have received
letters from Ryder Scott Company, L.P. and Netherland, Sewell & Associates, Inc.
dated the respective dates of delivery thereof and in the form and substance
reasonably satisfactory to the Representative, together with signed or
reproduced copies of such letters for each of the other Initial Purchasers,

 

23

--------------------------------------------------------------------------------


 

containing statements and information with respect to such matters as the
Representative may require.

 

(g)                                  Opinion and 10b-5 Statement of Counsel for
the Company.  Davis Graham & Stubbs LLP, counsel for the Company, shall have
furnished to the Representative, at the request of the Company, their written
opinion and 10b-5 statement, dated the Closing Date and addressed to the Initial
Purchasers, in form and substance reasonably satisfactory to the Representative,
to the effect set forth in Exhibit H hereto.

 

(h)                                 Opinion and 10b-5 Statement of Counsel for
the Initial Purchasers.  The Representative shall have received on and as of the
Closing Date an opinion and 10b-5 statement, addressed to the Initial
Purchasers, of Davis Polk & Wardwell LLP, counsel for the Initial Purchasers,
with respect to such matters as the Representative may reasonably request, and
such counsel shall have received such documents and information as they may
reasonably request to enable them to pass upon such matters.

 

(i)                                     No Legal Impediment to Issuance.  No
action shall have been taken and no statute, rule, regulation or order shall
have been enacted, adopted or issued by any federal, state or foreign
governmental or regulatory authority that would, as of the Closing Date, prevent
the issuance or sale of the Securities; and no injunction or order of any
federal, state or foreign court shall have been issued that would, as of the
Closing Date, prevent the issuance or sale of the Securities.

 

(j)                                    Good Standing.  The Representative shall
have received on and as of the Closing Date satisfactory evidence of the good
standing of the Company and the Subsidiaries in their respective jurisdictions
of organization and their good standing in such other jurisdictions as the
Representative may reasonably request, in each case in writing or any standard
form of telecommunication from the appropriate governmental authorities of such
jurisdictions.

 

(k)                                 Registration Rights Agreement.  The Initial
Purchasers shall have received a counterpart of the Registration Rights
Agreement that shall have been executed and delivered by a duly authorized
officer of the Company and the Subsidiary Guarantor.

 

(l)                                     DTC.  The Securities shall be eligible
for clearance and settlement through DTC.

 

(m)                             Indenture and Securities.  The Indenture shall
have been duly executed and delivered by a duly authorized officer of each of
the Company and the Subsidiary Guarantor, and the Trustee, and the Securities
shall have been duly executed and delivered by a duly authorized officer of the
Company and the Subsidiary Guarantor and duly authenticated by the Trustee.

 

(n)                                 Additional Documents.  On or prior to the
Closing Date, the Company shall have furnished to the Representative such
further certificates and documents as the Representative may reasonably request.

 

24

--------------------------------------------------------------------------------


 

(o)                                 Credit Facility.  The Initial Purchasers
shall have received evidence to their satisfaction that the issuance of the
Securities will not result in a breach of the Company’s obligations under the
Credit Facility.

 

(p)                                 Chief Financial Officer’s Certificate. On
the date of this Agreement and on the Closing Date, the Initial Purchasers shall
have received from the Chief Financial Officer of the Company a certificate to
the effect as set forth in Exhibit I hereto.

 

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

 

7.                                     Indemnification and Contribution.

 

(a)                                 Indemnification of the Initial Purchasers. 
The Company and the Subsidiary Guarantor, jointly and severally, agree to
indemnify and hold harmless each Initial Purchaser, its officers, directors,
employees, partners, members, agents and affiliates (as defined in Rule 405) and
each person, if any, who controls such Initial Purchaser within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against any and all losses, claims, damages and liabilities (including, without
limitation, legal fees and other expenses reasonably incurred in connection with
any suit, action or proceeding or any claim asserted, as such fees and expenses
are incurred), joint or several, that arise out of, or are based upon, any
untrue statement or alleged untrue statement of a material fact contained in the
Preliminary Offering Memorandum, any of the other Time of Sale Information, any
Issuer Written Communication or the Offering Memorandum (or any amendment or
supplement thereto) or any omission or alleged omission to state therein a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, in each case
except insofar as such losses, claims, damages or liabilities arise out of, or
are based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to any Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representative expressly for use therein.

 

(b)                                 Indemnification of the Company.  Each
Initial Purchaser agrees, severally and not jointly, to indemnify and hold
harmless the Company, the Subsidiary Guarantor and their respective directors
and officers and each person, if any, who controls the Company within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act to
the same extent as the indemnity set forth in paragraph (a) above, but only with
respect to any losses, claims, damages or liabilities that arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to such Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representative expressly for use in the Preliminary
Offering Memorandum, any of the other Time of Sale Information, any Issuer
Written Communication or the Offering Memorandum (or any amendment or supplement
thereto), it being understood and agreed that the only such information consists
of the following paragraphs in the

 

25

--------------------------------------------------------------------------------


 

Preliminary Offering Memorandum and the Offering Memorandum:  the paragraph
under the caption “Commissions and Discounts” and the paragraphs under the
caption “Short Positions.”

 

(c)                                  Notice and Procedures.  If any suit,
action, proceeding (including any governmental or regulatory investigation),
claim or demand shall be brought or asserted against any person in respect of
which indemnification may be sought pursuant to either paragraph (a) or
(b) above, such person (the “Indemnified Person”) shall promptly notify the
person against whom such indemnification may be sought (the “Indemnifying
Person”) in writing; provided that the failure to notify the Indemnifying Person
shall not relieve it from any liability that it may have under paragraph (a) or
(b) above except to the extent that it has been materially prejudiced (through
the forfeiture of substantive rights or defenses) by such failure; and provided,
further, that the failure to notify the Indemnifying Person shall not relieve it
from any liability that it may have to an Indemnified Person otherwise than
under paragraph (a) or (b) above.  If any such proceeding shall be brought or
asserted against an Indemnified Person and it shall have notified the
Indemnifying Person thereof, the Indemnifying Person shall retain counsel
reasonably satisfactory to the Indemnified Person (who shall not, without the
consent of the Indemnified Person, be counsel to the Indemnifying Person) to
represent the Indemnified Person and any others entitled to indemnification
pursuant to this Section 7 that the Indemnifying Person may designate in such
proceeding and shall pay the fees and expenses of such proceeding and shall pay
the fees and expenses of such counsel related to such proceeding, as incurred. 
In any such proceeding, any Indemnified Person shall have the right to retain
its own counsel, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Person unless (i) the Indemnifying Person and the
Indemnified Person shall have mutually agreed to the contrary; (ii) the
Indemnifying Person has failed within a reasonable time to retain counsel
reasonably satisfactory to the Indemnified Person; (iii) the Indemnified Person
shall have reasonably concluded that there may be legal defenses available to it
that are different from or in addition to those available to the Indemnifying
Person; or (iv) the named parties in any such proceeding (including any
impleaded parties) include both the Indemnifying Person and the Indemnified
Person and representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them.  It
is understood and agreed that the Indemnifying Person shall not, in connection
with any proceeding or related proceeding in the same jurisdiction, be liable
for the fees and expenses of more than one separate firm (in addition to any
local counsel) for all Indemnified Persons, and that all such fees and expenses
shall be reimbursed as they are incurred.  Any such separate firm for any
Initial Purchaser, its affiliates, directors and officers and any control
persons of such Initial Purchaser shall be designated in writing by Merrill
Lynch, Pierce, Fenner & Smith Incorporated and any such separate firm for the
Company, Subsidiary Guarantor, their respective directors and officers and any
control persons of the Company shall be designated in writing by the Company. 
The Indemnifying Person shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, the Indemnifying Person agrees to
indemnify each Indemnified Person from and against any loss or liability by
reason of such settlement or judgment.

 

26

--------------------------------------------------------------------------------


 

No Indemnifying Person shall, without the written consent of the Indemnified
Person, effect any settlement of any pending or threatened proceeding in respect
of which any Indemnified Person is or could have been a party and
indemnification could have been sought hereunder by such Indemnified Person,
unless such settlement (x) includes an unconditional release of such Indemnified
Person, in form and substance reasonably satisfactory to such Indemnified
Person, from all liability on claims that are the subject matter of such
proceeding and (y) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.

 

(d)                                 Contribution.  If the indemnification
provided for in paragraph (a) or (b) above is unavailable to an Indemnified
Person or insufficient in respect of any losses, claims, damages or liabilities
referred to therein, then each Indemnifying Person under such paragraph, in lieu
of indemnifying such Indemnified Person thereunder, shall contribute to the
amount paid or payable by such Indemnified Person as a result of such losses,
claims, damages or liabilities (i) in such proportion as is appropriate to
reflect the relative benefits received by the Company on the one hand and the
Initial Purchasers on the other from the offering of the Securities or (ii) if
the allocation provided by clause (i) is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) but also the relative fault of the Company on the one
hand and the Initial Purchasers on the other in connection with the statements
or omissions that resulted in such losses, claims, damages or liabilities, as
well as any other relevant equitable considerations.  The relative benefits
received by the Company on the one hand and the Initial Purchasers on the other
shall be deemed to be in the same respective proportions as the net proceeds
(before deducting expenses) received by the Company from the sale of the
Securities and the total discounts and commissions received by the Initial
Purchasers in connection therewith, as provided in this Agreement, bear to the
aggregate offering price of the Securities.  The relative fault of the Company
on the one hand and the Initial Purchasers on the other shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or by the Initial Purchasers and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.

 

(e)                                  Limitation on Liability.  The Company and
the Initial Purchasers agree that it would not be just and equitable if
contribution pursuant to this Section 7 were determined by pro rata allocation
(even if the Initial Purchasers were treated as one entity for such purpose) or
by any other method of allocation that does not take account of the equitable
considerations referred to in paragraph (d) above.  The amount paid or payable
by an Indemnified Person as a result of the losses, claims, damages and
liabilities referred to in paragraph (d) above shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such Indemnified Person in connection with any such
action or claim.  Notwithstanding the provisions of this Section 7, in no event
shall an Initial Purchaser be required to contribute any amount in excess of the
amount by which the total discounts and

 

27

--------------------------------------------------------------------------------


 

commissions received by such Initial Purchaser with respect to the offering of
the Securities exceeds the amount of any damages that such Initial Purchaser has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission.  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.  The Initial Purchasers’ obligations to contribute
pursuant to this Section 7 are several in proportion to their respective
purchase obligations hereunder and not joint.

 

(f)            Non-Exclusive Remedies.  The remedies provided for in this
Section 7 are not exclusive and shall not limit any rights or remedies that may
otherwise be available to any Indemnified Person at law or in equity.

 

8.            Termination.  This Agreement may be terminated in the absolute
discretion of the Representative, by notice to the Company, if after the
execution and delivery of this Agreement and on or prior to the Closing Date
(i) trading generally shall have been suspended or materially limited on any of
the New York Stock Exchange or the NASDAQ or the over-the-counter market;
(ii) trading of any securities issued or guaranteed by the Company shall have
been suspended on any exchange or in any over-the-counter market; (iii) a
general moratorium on commercial banking activities shall have been declared by
federal or New York State authorities; or (iv) there shall have occurred any
outbreak or escalation of hostilities or any change in financial markets or any
calamity or crisis, either within or outside the United States, that, in the
judgment of the Representative, is material and adverse and makes it
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Securities on the terms and in the manner contemplated by this Agreement,
the Time of Sale Information and the Offering Memorandum.

 

9.            Defaulting Initial Purchaser.

 

(a)           If, on the Closing Date, any Initial Purchaser defaults on its
obligation to purchase the Securities that it has agreed to purchase hereunder,
the non-defaulting Initial Purchasers may in their discretion arrange for the
purchase of such Securities by other persons satisfactory to the Company on the
terms contained in this Agreement.  If, within 36 hours after any such default
by any Initial Purchaser, the non-defaulting Initial Purchasers do not arrange
for the purchase of such Securities, then the Company shall be entitled to a
further period of 36 hours within which to procure other persons satisfactory to
the non-defaulting Initial Purchasers to purchase such Securities on such
terms.  If other persons become obligated or agree to purchase the Securities of
a defaulting Initial Purchaser, either the non-defaulting Initial Purchasers or
the Company may postpone the Closing Date for up to five full business days in
order to effect any changes that in the opinion of counsel for the Company or
counsel for the Initial Purchasers may be necessary in the Time of Sale
Information, the Offering Memorandum or in any other document or arrangement,
and the Company agrees to promptly prepare any amendment or supplement to the
Time of Sale Information or the Offering Memorandum that effects any such
changes.  As used in this Agreement, the term “Initial Purchaser” includes, for
all

 

28

--------------------------------------------------------------------------------


 

purposes of this Agreement unless the context otherwise requires, any person not
listed in Exhibit A hereto that, pursuant to this Section 9, purchases
Securities that a defaulting Initial Purchaser agreed but failed to purchase.

 

(b)           If, after giving effect to any arrangements for the purchase of
the Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remains
unpurchased does not exceed one-eleventh of the aggregate principal amount of
all the Securities, then the Company shall have the right to require each
non-defaulting Initial Purchaser to purchase the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder plus such Initial
Purchaser’s pro rata share (based on the principal amount of Securities that
such Initial Purchaser agreed to purchase hereunder) of the Securities of such
defaulting Initial Purchaser or Initial Purchasers for which such arrangements
have not been made.

 

(c)           If, after giving effect to any arrangements for the purchase of
the Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remains
unpurchased exceeds one-eleventh of the aggregate principal amount of all the
Securities, or if the Company shall not exercise the right described in
paragraph (b) above, then this Agreement shall terminate without liability on
the part of the non-defaulting Initial Purchasers.  Any termination of this
Agreement pursuant to this Section 9 shall be without liability on the part of
the Company, except that the Company will continue to be liable for the payment
of expenses as set forth in Section 10 hereof and except that the provisions of
Section 7 hereof shall not terminate and shall remain in effect.

 

(d)           Nothing contained herein shall relieve a defaulting Initial
Purchaser of any liability it may have to the Company or any non-defaulting
Initial Purchaser for damages caused by its default.

 

10.          Payment of Expenses.

 

(a)           Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Company agrees to pay or cause
to be paid all costs and expenses incident to the performance of its obligations
hereunder, including without limitation, (i) the reasonable costs incident to
the authorization, issuance, sale, preparation and delivery of the Securities
and any taxes payable in that connection; (ii) the reasonable costs incident to
the preparation and printing of the Preliminary Offering Memorandum, any other
Time of Sale Information, any Issuer Written Communication and the Offering
Memorandum (including any amendment or supplement thereto) and the distribution
thereof; (iii) the reasonable costs of reproducing and distributing each of the
Transaction Documents; (iv) the fees and expenses of the Company’s counsel and
independent accountants and EKS&H LLLP; (v) the fees and expenses incurred in
connection with the registration or qualification and determination of
eligibility for investment of the Securities under the laws of such
jurisdictions as the Representative may reasonably designate and the
preparation, printing and distribution

 

29

--------------------------------------------------------------------------------


 

of a Blue Sky Memorandum (including the related fees and expenses of counsel for
the Initial Purchasers); (vi) any fees charged by rating agencies for rating the
Securities; (vii) the fees and expenses of the Trustee and any paying agent
(including related fees and expenses of any counsel to such parties); (viii) all
expenses and application fees incurred in connection with the approval of the
Securities for book-entry transfer by DTC; and (ix) all expenses incurred by the
Company in connection with any “road show” presentation to potential investors.

 

(b)           If (i) this Agreement is terminated pursuant to Section 8,
(ii) the Company and the Subsidiary Guarantor for any reason fail to tender the
Securities for delivery to the Initial Purchasers or (iii) the Initial
Purchasers decline to purchase the Securities for any reason permitted under
this Agreement, the Company agrees to reimburse the Initial Purchasers for all
out-of-pocket costs and expenses (including the fees and expenses of their
counsel) reasonably incurred by the Initial Purchasers in connection with this
Agreement and the offering contemplated hereby.

 

11.          Persons Entitled to Benefit of Agreement.  This Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective successors and the officers and directors and any controlling persons
referred to herein, and the officers, directors, employees, partners, members,
agents and affiliates of each Initial Purchaser referred to in Section 7
hereof.  Nothing in this Agreement is intended or shall be construed to give any
other person any legal or equitable right, remedy or claim under or in respect
of this Agreement or any provision contained herein.  No purchaser of Securities
from any Initial Purchaser shall be deemed to be a successor merely by reason of
such purchase.

 

12.          Survival.  The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company, the Subsidiary
Guarantor and the Initial Purchasers contained in this Agreement or made by or
on behalf of the Company, the Subsidiary Guarantor or the Initial Purchasers
pursuant to this Agreement or any certificate delivered pursuant hereto shall
survive the delivery of and payment for the Securities and shall remain in full
force and effect, regardless of any termination of this Agreement or any
investigation made by or on behalf of the Company, the Subsidiary Guarantor or
the Initial Purchasers.

 

13.          Certain Defined Terms.  For purposes of this Agreement, (a) except
where otherwise expressly provided, the term “affiliate” has the meaning set
forth in Rule 405 under the Securities Act; (b) the term “business day” means
any day other than a day on which banks are permitted or required to be closed
in New York City; (c) the term “subsidiary” has the meaning set forth in
Rule 405 under the Securities Act; (d) the term “Exchange Act” means the
Securities Exchange Act of 1934, as amended; and (e) the term “written
communication” has the meaning set forth in Rule 405 under the Securities Act.

 

14.          Compliance with USA Patriot Act.  In accordance with the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), the Initial Purchasers are required to obtain, verify
and record information that identifies

 

30

--------------------------------------------------------------------------------


 

their respective clients, including the Company, which information may include
the name and address of their respective clients, as well as other information
that will allow the Initial Purchasers to properly identify their respective
clients.

 

15.          Miscellaneous.

 

(a)           Authority of the Representative.  Any action by the Initial
Purchasers hereunder may be taken by Merrill Lynch, Pierce, Fenner & Smith
Incorporated on behalf of the Initial Purchasers, and any such action taken by
Merrill Lynch, Pierce, Fenner & Smith Incorporated shall be binding upon the
Initial Purchasers.

 

(b)           Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly given if mailed or transmitted
by any standard form of telecommunication.  Notices to the Initial Purchasers
shall be given to the Representative c/o Merrill Lynch, Pierce, Fenner & Smith
Incorporated, One Bryant Park, New York, New York 10036; Attention: Lex
Maultsby.  Notices to the Company shall be given to it at PDC Energy, Inc., 1775
Sherman Street, Suite 3000, Denver, Colorado 80203, Attention: David Honeyfield
and Nicole Martinet.

 

(c)           Governing Law.  This Agreement and any claim, controversy or
dispute arising under or related to this Agreement shall be governed by and
construed in accordance with the laws of the State of New York.

 

(d)           Submission to Jurisdiction.  The Company hereby submits to the
exclusive jurisdiction of the U.S. federal and New York state courts in the
Borough of Manhattan in The City of New York in any suit or proceeding arising
out of or relating to this Agreement or the transactions contemplated hereby. 
The Company waives any objection which it may now or hereafter have to the
laying of venue of any such suit or proceeding in such courts.  The Company
agrees that final judgment in any such suit, action or proceeding brought in
such court shall be conclusive and binding upon the Company and may be enforced
in any court to the jurisdiction of which Company is subject by a suit upon such
judgment.

 

(e)           Waiver of Jury Trial.  Each of the parties hereto hereby waives
any right to trial by jury in any suit or proceeding arising out of or relating
to this Agreement.

 

(f)            Counterparts.  This Agreement may be signed in counterparts
(which may include counterparts delivered by any standard form of
telecommunication), each of which shall be an original and all of which together
shall constitute one and the same instrument.

 

(g)           Amendments or Waivers.  No amendment or waiver of any provision of
this Agreement, nor any consent or approval to any departure therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
parties hereto.

 

31

--------------------------------------------------------------------------------


 

(h)           Headings.  The headings herein are included for convenience of
reference only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.

 

32

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

 

Very truly yours,

 

 

 

PDC ENERGY, INC.

 

 

 

 

 

As Issuer

 

 

 

 

 

 

 

By

David W. Honeyfield

 

 

Name: David W. Honeyfield

 

 

Title: Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

PDC PERMIAN, INC.

 

 

 

 

As Subsidiary Guarantor

 

 

 

 

 

 

 

By

David W. Honeyfield

 

 

Name: David W. Honeyfield

 

 

Title: Chief Financial Officer

 

[Signature Page to the Purchase Agreement]

 

--------------------------------------------------------------------------------


 

Accepted: November 14, 2017

 

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH

 

INCORPORATED

 

 

 

For itself and on behalf of the several Initial Purchasers listed in Exhibit A
hereto.

 

 

 

By:

/s/ J. Lex Maultsby

 

 

Authorized Signatory

 

 

[Signature Page to the Purchase Agreement]

 

--------------------------------------------------------------------------------